                                                                         Case 2:20-cv-01993-JAD-EJY Document 8 Filed 01/04/21 Page 1 of 2




                                                                   1     FENNEMORE CRAIG, P.C.
                                                                         Shannon S. Pierce, NV Bar No. 12471
                                                                   2     Wade Beavers, NV Bar No. 13451
                                                                         7800 Rancharrah Parkway
                                                                   3
                                                                         Reno, Nevada 89511
                                                                   4     Telephone:    (775) 788-2200
                                                                         Facsimile:    (775) 786-5000
                                                                   5     Email: spierce@fclaw.com; wbeavers@fclaw.com
                                                                   6     Attorneys for Defendant
                                                                         Klondex Gold & Silver Mining Company
                                                                   7

                                                                   8                                     UNITED STATES DISTRICT COURT
                                                                   9                                         DISTRICT OF NEVADA
                                                                  10

                                                                  11    SHEILA OBIETA, an individual,                     CASE NO. 2:20-CV-01993-JAD-EJY
                                                                  12
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                                            Plaintiff,
FENNEMORE CRAIG, P.C.




                                                                  13
                                7800 Rancharrah Parkway




                                                                        v.                                              STIPULATION AND [PROPOSED] ORDER
                                                                                                                        EXTENDING   RESPONSIVE  PLEADING
                                     Reno, NV 89511




                                                                  14    KLONDEX GOLD & SILVER MINING                    DEADLINE
                                                                  15    COMPANY, a domestic corporation;
                                                                        DOES I-X; ROE Corporations I-X,                 (First Request)
                                                                  16
                                                                                            Defendants.
                                                                  17

                                                                  18

                                                                  19            WHEREAS, pursuant to an Acceptance of Service between the parties, the deadline for
                                                                  20   Defendant Klondex Gold & Silver Mining Company (“Klondex”) to answer or otherwise respond to
                                                                  21   the complaint filed by Plaintiff Sheila Obieta (“Obieta”) is January 4, 2021.
                                                                  22            WHEREAS, due to the recent holidays, Klondex requires additional time to complete its
                                                                  23   answer to Plaintiff’s 101-paragraph complaint;
                                                                  24            WHEREAS, the parties have agreed to a two (2)-week extension of the above deadline for
                                                                  25   these reasons;
                                                                  26            NOW, THEREFORE, THE PARTIES, by and through their respective counsel of record,
                                                                  27   STIPULATE AND AGREE as follows:
                                                                  28            1. The deadline for Klondex to respond to Plaintiff’s complaint, currently scheduled for

                                                                                                                          1
                                                                       15661614.3
                                                                         Case 2:20-cv-01993-JAD-EJY Document 8 Filed 01/04/21 Page 2 of 2




                                                                   1                January 4, 2021, is continued to January 19, 2021.

                                                                   2            2. No other deadlines will be affected.

                                                                   3            Pursuant to LR IA 6-1, the parties state that no previous extensions have been sought, of any

                                                                   4   deadline, in this case.

                                                                   5            Good cause exists for this extension, as the recent holidays have disrupted Klondex’s ability

                                                                   6   to complete its response to Plaintiff’s 101-paragraph complaint. Pursuant to LR 26-3, the parties note

                                                                   7   that no discovery in this matter has been completed, since the parties are still in the pleading stage of

                                                                   8   the case. The parties do not anticipate difficulty in completing discovery within the statutory 180

                                                                   9   days.

                                                                  10            IT IS SO STIPULATED.

                                                                  11            DATED this 4th day of January, 2021

                                                                  12                                                         HKM EMPLOYMENT ATTORNEYS LLP
                        Tel: (775) 788-2200 Fax: (775) 786-1177
FENNEMORE CRAIG, P.C.




                                                                  13                                                          /s/ Jenny L. Foley                           .
                                7800 Rancharrah Parkway




                                                                                                                                Jenny L. Foley, Ph.D., Esq., NV Bar No. 9017
                                     Reno, NV 89511




                                                                  14                                                            1785 E. Sahara, Suite 300
                                                                                                                                Las Vegas, NV 89104
                                                                  15                                                            Telephone: (702) 805-8340
                                                                  16
                                                                                                                                 Attorney for Plaintiff
                                                                  17                                                             Sheila Obieta

                                                                  18
                                                                                                                             /s/ Shannon S. Pierce                             .
                                                                  19                                                            Fennemore Craig, P.C.
                                                                                                                                Shannon S. Pierce, NV Bar No. 12471
                                                                  20                                                            Wade Beavers, NV Bar No. 13451
                                                                                                                                7800 Rancharrah Parkwah
                                                                  21                                                            Reno, NV 89511
                                                                                                                                Telephone:    (775) 788-2200
                                                                  22
                                                                                                                                 Attorneys for Defendant
                                                                  23                                                             Klondex Gold & Silver Mining Company

                                                                  24
                                                                                                                      IT IS SO ORDERED
                                                                  25
                                                                                                                      this       4th      day of     January         , 2021:
                                                                  26

                                                                  27
                                                                                                                                                                            .
                                                                  28                                                             UNITED STATES MAGISTRATE JUDGE

                                                                                                                             2
                                                                       15661614.3
